UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7991



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WENDELL SAMUEL CHISOLM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CR-01-692; CA-03-1329-2-12)


Submitted:   April 29, 2005                 Decided:   June 1, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wendell Samuel Chisolm, Appellant Pro Se.    John Charles Duane,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Wendell S. Chisolm seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)     (2000).       A    prisoner    satisfies        this    standard     by

demonstrating       that    reasonable      jurists       would      find       that   his

constitutional      claims      are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Chisolm    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented          in   the

materials       before   the    court    and     argument    would        not    aid   the

decisional process.

                                                                                DISMISSED




                                        - 2 -